Case 6:20-cv-00702-RRS-CBW Document 22 Filed 03/31/21 Page 1 of 1 PageID #: 282




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


 MIRANDA TAIT                                          CASE NO. 6:20-CV-00702

 VERSUS                                                JUDGE ROBERT R. SUMMERHAYS

 PRINCIPAL LIFE INSURANCE                              MAGISTRATE JUDGE WHITEHURST
 COMPANY, ET AL.


                                             ORDER

       For the reasons set forth in the Ruling issued this date,

       IT IS HEREBY ORDERED that the Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

 filed by Defendant Principal Life Insurance Company [ECF No. 7] is DENIED.

       THUS DONE in Chambers on this 31st day of March, 2021.




                                                         ROBERT R. SUMMERHAYS
                                                      UNITED STATES DISTRICT JUDGE
